Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1964. PETR SEDLACEK v. THE STATE.

      In October 2017, Petr Sedlacek was found guilty of driving while license
suspended, improper operation of a moped, a low-speed vehicle, and impeding traffic
flow. Sedlacek, through his attorney, filed a timely motion for new trial.1 On March
19, 2018, the trial court denied the motion for new trial. Sedlacek then filed his
notice of appeal on May 18, 2018. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Although it appears that on April 17, 2018, Sedlacek filed a petition for an
extension of time to file his notice of appeal, the record does not contain a ruling on
that petition. Accordingly, Sedlacek’s notice of appeal filed 60 days after the entry
of the order he seeks to appeal is untimely, and his appeal his hereby DISMISSED for
lack of jurisdiction.




      1
       Sedlacek also filed a pro se motion for new trial. However, pro se filings by
represented parties are legal nullities. White v. State, 302 Ga. 315, 319 (2) (806 SE2d
489) (2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/18/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.